1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   SANDRA GARYBO, et al,                           )   Case No.: 1:15-cv-01487 DAD JLT
                                                     )
12                 Plaintiffs,                       )   ORDER GRANTING PLAINTIFFS’ MOTION FOR
            v.                                       )   AN EXTENSION OF TIME
13
                                                     )
14   LEONARDO BROS., et al.,                         )   (Doc. 71)
                                                     )
15                 Defendants.                       )
                                                     )
16
17          Previously, the Court ordered Plaintiffs to file additional briefing in support of their motion for

18   default judgment. (Doc. 70) On August 2, 2019, Plaintiffs filed a motion for an extension of fourteen

19   days to file the briefing ordered by the Court. (Doc. 71) Based upon the information provided and

20   good cause appearing, the Court ORDERS:

21          1.     Plaintiffs’ motion for an extension of time is GRANTED; and

22          2.     Plaintiffs SHALL file the additional briefing and any supplemental evidence no later

23                 than August 19, 2019.

24
25   IT IS SO ORDERED.

26      Dated:    August 5, 2019                               /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
